DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1 – 7 in the reply filed on 5/27/2022 is acknowledged. Claims 9-19 were added. The elected species were the compounds:

    PNG
    media_image1.png
    123
    276
    media_image1.png
    Greyscale

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Analysis
3.	Summary of Claim 1:
A flavor/fragrance composition, comprising an effective amount of one or more compounds selected from Tables 1-42.

 


Claim Interpretation
4.	For purposes of examination, the elected compounds are interpreted to correspond to the following structures:

    Cc1ccoc1C/C=C(\C)C


    PNG
    media_image2.png
    534
    276
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 112
5.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 6 and 18 recite the flavor/fragrance composition has an odor that is associated with one or more substances selected from the group consisting of” and the terms “fragrance” and “perfume” appear in the list. These terms are indefinite as they fail to particularly point out and distinctly claim any particular type of odor. The terms are indefinite and the claims are thereby rejected.

Claim Rejections - 35 USC § 102


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3-6, 9-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideki, et al. (JP H0892588 A; Full English Machine Translation Incorporated herewith).
	Regarding claims 1, 3-4, 9-13, 15-16, Hideki et al. teach a perfume composition containing rosefuran epoxide represented by the formula (1): 

    PNG
    media_image3.png
    153
    411
    media_image3.png
    Greyscale

thereby corresponding to the Cc1ccoc1C[C@@H]1[C@@](O1)(C)C  of the instant claims, wherein the fragrance composition is used as a fragrance material for foods, cosmetics, indoor fragrances and the like [0001] thereby reading on the “fragrance composition” of the instant claims, and wherein the rosefuran epoxide is used in an amount as small as 0.005% [0002] thereby reading on the “effective amount” as required by the instant claim.
	Hideki et al. further teach rosefuran represented by the formula (3)

    PNG
    media_image4.png
    149
    423
    media_image4.png
    Greyscale

thereby corresponding to the Cc1ccoc1C/C=C(\C)C as required by the instant claim, wherein the rosefuran represented by formula (3) is known as a component in rose and geranium and has a citrus-like scent, and has a fragrance of rose oil [0002]. 
	Hideki et al. further teach iso-rose furan [0002]:

    PNG
    media_image5.png
    143
    407
    media_image5.png
    Greyscale

thereby corresponding to the Cc1ccoc1CCC(=C)C of the instant claims.
	Regarding claims 5 and 17, Hideki et al. teach the fragrance composition further comprises additional fragrance components [0013].
	Regarding claims 6 and 18, Hideki et al. teach the fragrance composition with rosefuran epoxide having an odor of rose geranium-like floral base with a green feeling [0011] thereby reading on “flower”, “rose”, and “herbal green/cut grass” as required by the instant claim.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki, et al. (JP H0892588 A; Full English Machine Translation Incorporated herewith) in view of Aida et al. (US PG Pub 2009/0275669 A1).
	Regarding claims 2, 7, 14 and 19, Hideki et al. teach the flavor/fragrance composition according to claim 1 and claim 10 as set forth above and incorporated herein by reference.
	Regarding claims 2 and 14, Hideki et al. do not teach how the composition is formulated. Regarding claims 7 and 19, Hideki et al. are further silent on the composition providing a cooling sensation. 
	Aida et al. teach a flavor and fragrance composition having a cooling sensation (Abstract) wherein the composition comprises various aroma chemicals, including rose oxide [0045], wherein the composition is formulation as a lotion cream or spray [0027].  Aida et al. offer the motivation of using fragrance components in a composition with a cooling sensation due to their ability to provide a strong cooling sensation, a lasting effect of a cool and refreshing feeling and a high flavor and fragrance quality improving effect to the products [0006]. Aida et al. offer the motivation of using the products in the form of a spray and lotion cream due to their ability to provide a suitable form for topical delivery [0029]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of Aida et al. in a spray or lotion and further to provide a cooling sensation, thereby arriving at the claimed invention.
11.	Claims 1, 3-6, 9-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte-Elte (CH 603 614; Full English Machine Translation Incorporated herewith) in view of Hideki, et al. (JP H0892588 A; Full English Machine Translation Incorporated herewith).
	Regarding claims 1, 3-6, 9-12, 15-18, Schulte-Elte teaches compounds for the use in perfumery, wherein the compounds are:


    PNG
    media_image6.png
    559
    450
    media_image6.png
    Greyscale

thereby corresponding to Cc1ccoc1C/C=C(\C)C and Cc1ccoc1CCC(=C)C as required by the instant claims. 

Schulte-Elte do not particularly teach the amount of the compounds in a perfume composition.
Hideki et al. teach a perfume compositions containing rosefuran, isorose furan and rose epoxide wherein the rosefuran epoxide is used in an amount as small as 0.005% [0002] thereby reading on the “effective amount” as required by the instant claim. Hideki et al. further teach the composition comprising rose, green and flower odors [0011] and also teach the composition comprising other components [0013]. Hideki et al. offer the motivation of using these compounds in perfume compositions due to their use as a fragrance material for foods, cosmetics, indoor fragrances and the like [0001]. In light of these benefits, it would have been obvious to use the compounds of Schulte-Elte in a perfume composition, thereby arriving at the claimed invention.

12. 	Claims 1, 3-6, 9-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trost, et al. (“A Practical Synthesis of Rosefuran. Furans from Acetylenes and Allyl Alcohols”, Journal of Organic Chemistry, 1994, 59, 1078-1082) in view of Hideki, et al. (JP H0892588 A; Full English Machine Translation Incorporated herewith).
	Regarding claims 1, 3-6, 9-12, 15-18, Trost et al. teach rose furan as the essence of one of the most prized fragrances, oil of rose, wherein the synthesis yields the following (p. 1080):

    PNG
    media_image7.png
    93
    178
    media_image7.png
    Greyscale

thereby corresponding to Cc1ccoc1C/C=C(\C)C and Cc1ccoc1CCC(=C)C as required by the instant claims. 
Trost et al. do not particularly teach the amount of the compounds in a perfume composition.
Hideki et al. teach a perfume compositions containing rosefuran, isorose furan and rose epoxide wherein the rosefuran epoxide is used in an amount as small as 0.005% [0002] thereby reading on the “effective amount” as required by the instant claim. Hideki et al. further teach the composition comprising other components [0013]. Hideki et al. offer the motivation of using these compounds in perfume compositions due to their use as a fragrance material for foods, cosmetics, indoor fragrances and the like [0001]. In light of these benefits, it would have been obvious to use the compounds of Trost et al. in a perfume composition, thereby arriving at the claimed invention.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763